DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Um (US 2019/0347976) in view of Kim (US 2017/0186374) and Wang (US 2017/0103700).
Regarding claims 1, 14, and 20, Um teaches  An array substrate, comprising:
a plurality of scan lines extending in a row direction, a plurality of data lines extending in a column direction and a plurality of pixel-driving circuits (Fig. 4 and 6 Data lines D1-Dm and gate line G1-Gm), wherein, a scan line of the plurality of scan lines corresponds to a row of the plurality of pixel-driving circuits and is electrically connected (Fig. 4 and 6 Data lines D1-Dm and gate line G1-Gm), wherein m is a positive integer greater than or equal to 2 (Fig. 6 shows multiplexor of data driver connected to multiple data lines); and although Um teaches the method of supplying driving signals on gate lines he fails to explicitly teach a data-writing phase of each row of the plurality of pixel-driving circuits is divided into a first phase and a second phase, wherein in the first phase, a data signal of each of the data lines is written into a parasitic capacitor on a respective one of the m data wirings electrically connected to a corresponding row of the plurality of pixel-driving circuits, and in the second phase, a corresponding scan line transmits a scan signal to the row of the plurality of pixel-driving circuits, and the parasitic capacitor on each of the m data wirings is electrically connected to the corresponding row of the plurality of pixel-driving circuits and writes the data signal into a drive control terminal of a respective one of the plurality of pixel-driving circuits; and the first phase of each row of the plurality pixel-driving circuits at least partially overlaps with the second phase of a previous row of the pixel-driving circuits.
	However in the same field of driving a display device Kim teaches a data-writing phase of each row of the plurality of pixel-driving circuits is divided into a first phase (initialization phase) and a second phase (writing phase), wherein in the first phase, a data signal of each of the data wirings is written into a parasitic capacitor on a respective one of the m data wirings electrically connected to a corresponding row of the plurality of pixel-driving circuits([0057]), and in the second phase, a corresponding scan line transmits a scan signal to the row of the plurality of pixel-driving circuits, and the parasitic capacitor on each of the m data wirings is electrically connected to the corresponding row of the plurality of pixel-driving circuits and writes the data signal into a drive control terminal of a respective one of the plurality of pixel-driving circuits ([0061][0063] Fig. 3C transistor T2); and the first phase of each row of the plurality pixel-driving circuits at least partially overlaps with the second phase of a previous row of the pixel-driving circuits (Figs. 2 and 7 show Vint overlapping with DWP period).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Um with the driving method as taught by Kim. This combination would provide a method for improved resolution on smaller deices as taught by Kim [0006-0007]. Although the combination teaches using m data wirings for respective columns of a display device they fail to explicitly teach a set of data wirings corresponds to a respective one column of pixel driving circuits and each set of data wiring include m data wirings wo that m data wirings connect to the respective one column of the pixel driving circuits, wherein m is a positive integer greater than or equal to 2.
	However in the field of manufacturing a display device, Wang teaches a method where a set of data wirings corresponds to a respective one column of pixel driving circuits and each set of data wiring include m data wirings wo that m data wirings (Wang shows in fig. 2 and various embodiments where two data lines D1 and D2 are connected to pixels in the same column).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Um with the driving method as taught by Kim and the method of manufacturing as taught by Wang. This combination would provide a method for improved resolution on smaller deices as taught by Kim [0006-0007].
	Regarding claim 2, Um teaches comprising a multiplexer and m timing control lines, wherein the multiplexer comprises a plurality of multiplexer units;
each of the multiplexer units corresponds to a respective one of the plurality of data lines, each of the plurality of data lines comprises a data fan-out line, each of the multiplexer units comprises m switch devices, input terminals of each of the m switch devices of the each of the multiplexer units are electrically connected to the respective one of data fan-out lines, a control terminal of an i-th switch device is electrically connected to an i-th timing control line, and an output terminal of the i-th switch device is electrically connected to the i-th data wiring (Fig. 6 shows multiplexor unit MUX connected fanning out to 3 data lines with timing control terminals for RGB); and
in a first phase of the km+i-th rows of the pixel-driving circuits, the i-th timing control line is configured to control the i-th switch device of each of the multiplexer units to be turned on so as to write data signal of each of the data lines([0052-0055]),  and Kim teaches writing data signal of each data line into a parasitic capacitor on a corresponding i-th data wiring ([0057]).
Allowable Subject Matter
Claims 3-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621